              Case 2:14-cv-01178-MJP Document 737 Filed 04/20/20 Page 1 of 2




 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
       A.B., by and through her next friend Cassie         No. 14-cv-01178-MJP
 8     Cordell Trueblood, et al.

 9               Plaintiffs,                               STIPULATED MOTION FOR
                                                           ATTORNEYS’ FEES AND COSTS
10                        v.
11     Washington State Department of Social and
       Health Services, et al.,
12

13           Defendants.

14
            1.        In accordance with a mediated settlement agreement governing attorney’s fees,
15
     reached under the guidance of the Ninth Circuit Mediator Program, the Parties submit this joint
16
     motion to the Court to enter an order awarding attorney’s fees and costs to Plaintiffs’ counsel for
17
     the period between July 1, 2019 and February 29, 2020. The detailed invoices for the work
18
     performed by Plaintiffs’ counsel during this period are attached to the Declaration of Christopher
19
     Carney in Support of Stipulated Motion for Attorneys’ Fees and Costs, Exhibits A-C. The Parties
20

21   stipulate that all of the hourly billings and costs reflected in Exhibits A-C were performed and

22   incurred in good faith, were reasonably necessary to serve the interests of the prevailing party

23   Class, and should be compensated pursuant to 42 U.S.C. § 1988. Pursuant to the Parties’

24   agreement, Plaintiffs are seeking compensation for $302,822.70 in fees, and $2,087.46 in costs.



     Stipulated Motion for Attorney’s Fees and Costs
     C14-1178 MJP
     Page 1 of 2
              Case 2:14-cv-01178-MJP Document 737 Filed 04/20/20 Page 2 of 2




     The Parties respectfully request that the Court enter the order submitted herewith, directing
 1
     Defendants to pay Plaintiffs’ attorneys’ fees and costs.
 2
            Dated this April 20, 2020.
 3

 4

 5          Respectfully submitted,

 6

 7   /s/ Kimberly Mosolf                                  /s/ Nicholas A. Williamson
     David R. Carlson, WSBA No. 35767                     Nicholas A. Williamson, WSBA No. 44470
 8   Kimberly Mosolf, WSBA No. 49548                      Jessica Erickson, WSBA No. 43024
     Disability Rights Washington                         Office of the Attorney General
 9   315 Fifth Avenue South, Suite 850                    7141 Cleanwater Drive SW
     Seattle, WA 98104                                    P.O. Box 40124
10   (206) 324-1521                                       Olympia, WA 98504-0124
     davidc@dr-wa.org                                     (360) 586-6565
11   kimberlym@dr-wa.org                                  NicholasW1@atg.wa.gov
                                                          JessicaE@atg.wa.gov
12
                                                          Attorneys for Defendants
13    /S/Christopher Carney
      Christopher Carney, WSBA No. 30325
14    Carney Gillespie PLLP
      600 1st Avenue, Suite LL08
15    Seattle, Washington 98104
      (206) 445-0212
16    Christopher.Carney@carneygillespie.com
      Attorneys for Plaintiffs
17

18

19

20

21

22

23

24



     Stipulated Motion for Attorney’s Fees and Costs
     C14-1178 MJP
     Page 2 of 2
